DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 9/13/2022. Applicant adds new claim 18, and amends claims 1, 16, and 17.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 9/13/2022. 
With respect to Claim Rejections - 35 USC § 103, independent claim1 has been amended to include “wherein the at least one client device (C1, C2) is further configured to: … ; and affect the playback of the multi-media content at the host device and/or at another client device (C1, C2) of the at least one client device (C1, C2).” The Applicant submits that “Kkunigita mentions that a host device 10 controls a play back process between the host device 10 and client devices 18. (Kkunigita at para. [0064]). However, Kkunigita fails to disclose or suggest that a client device 18 controls playback of content at the host device 10 or at another client device 18” as amended in claim 1. In response, the Examiner agrees and finds Yastrebenetsky (US 2017/0019394) to teach this amended feature (see rejection below). The Applicant submits that “Kkunigita includes a basic description of a synchronization of a playback of a baseball event in which there is shaped a (very much) host related playback synchronization based on one basic media source stream.” The Applicant argues that “In contrast, the embodiments of the present disclosure consider each individual participant, its various media source, and each individual latency (in any direction), to create the eventual playback time in an ongoing manner, which is more flexible than as described in Kkunigita.” Specifically, the Applicant argues that Kkunigita provides for a maximum time latency used for all client devices, where the embodiments of the present disclosure considers each participant and its respective latency more individually and again in the more continuous aspect of synchronization than in Kkunigita which runs more on one onetime consolidated "master" time level. In response, the Examiner notes that the claim language cites “comprising a host device (H), at least one client device (C1, C2), and a server device (S), wherein the real-time playback synchronization is performed commonly for the host device (H) and the at least one client device (C1, C2) directly or via the server device (S). In response, the Examiner notes that the Applicant’s argument of “each individual participant, its various media source, and each individual latency (in any direction), to create the eventual playback time in an ongoing manner” is not found in the claim language. The claim merely identifies a host device, a least one client device and a server for real-time playback synchronization of multimedia. Kkunigita is found to each of the features cited in the claim 1 for a host device, a least one client device and a server (see rejections below). Thus, the Applicant’s argument that “consideration of latency times not only between Host and Client but also between the media source and each user” is not found in the claim language. The Applicant further submits that achieving  “real” time synchronization is measuring the latency of a host, in comparison to its particular media source, and by that shape an individual latency time resulting playback time for the host; do the same for the client, which creates a playback time for the host and a preliminary playback time for the client; and then, on top, measure the latency of the so gained client's preliminary playback time in comparison to the gained playback time of the host, considering the latency between the play time stamp of the host versus that of the client. Again, the Examiner is not finding these features being cited in the claim language as argued. FIG.1 and paragraph 0019 of Kkunigita discloses an information processing system that comprises a host device (element 10), a content distribution server (element 16), and client devices (element 18), and a network server (element 20 – a server device). Paragraph 0023 discloses the host device 10, as well as the client devices 18, operates as an information processing device that plays back content data (e.g., movie) in synchronization. Each of the features claims for the host, the client, and the server is found in Kkunigita (see rejections below). The Applicant further argues that “Kkunigita in all relates to one common source. From that perspective, there is a technical distinction for each individual user (as compared to the present disclosure), even if a setup holds only two users (host - client). Also, Kkunigita uses several servers to achieve the final playback and playback time, not just host and client as the present disclosure might provide.” In response, the Examiner notes that the claim language cite “a server”, nothing in the claim language indicates using only one server for synchronizing content. Kkunigita indeed discloses “a server” (element 20 – a server device).
The Applicant submits claim 1 is patentable over Kkunigita in view of Hou and/or Lindgren. The Applicant further submits claims 16 and 17 are patentable for the same reasons claim 1 having similar features, and the dependent claims are likewise patentable for the same reasons as outlined for claim 1 and being dependent to claim 1. In response, with respect to the applicant arguments of independent claims 1, 16, and 17, and dependent claims 2-12 have been fully considered but they are non-persuasive and moot in view of the new grounds of rejection (see rejections below). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kkunigita et al., Pub No US 2011/0196918 (hereafter Kkunigita) in view of Yastrebenetsky et al., Pub No US 2017/0019394 (hereafter Yastrebenetsky) and further in view of Hou et al., Pub No US 2018/0014077 (hereafter Hou).

Regarding Claim 1, Kkunigita discloses a system for real-time playback synchronization of multimedia content comprising a host device (H), at least one client device (C1, C2) and a server device (S) [FIG.1 & para.0019: Discloses an information processing system that comprises a host device (element 10), a content distribution server (element 16), and client devices (element 18), and a network server (element 20 – a server device); and para.0023: Discloses the host device 10, as well as the client devices 18, operates as an information processing device that plays back content data (e.g., movie) in synchronization.], wherein the real-time playback synchronization is performed commonly for the host device (H) and the at least one client device (C1, C2) directly or via the server device (S) [para.0021: Discloses the content distribution server (element 16) is run by, for example, a video distribution company and provides content data to the host device (element 10) and the client devices (element 18 - plurality of client devices); and para.0022: Discloses the network server (element 20) allows the host device (element 10) to play back content data (e.g., movie), establishing synchronization between a plurality of information processing devices including the host device (element 10) itself, thus performed commonly.]; and wherein the real-time playback synchronization is performed by:
the host device (H) [FIG.1 & para.0019: Discloses a host device (element 10).] being configured to:
generate an invitation (I) [para.0026: Discloses the host user of the host device (element 10) designates a user to be invited and transmits an invitation message (a generated invitation).] comprising information identifying the multi-media content for playback [para.0030: Discloses the host device (element 10) transmits to the content distribution server (element 16) information identifying the content data (identifying the multi-media content for playback).];
generate a play time stamp (PT) defining a playback time of the multi-media content in accordance with playback of multi-media content by the host device [para.0050: Discloses a playback instruction generation unit (element 124) generates a playback instruction that contains playback start time (play time stamp) and playback start frame information, the time in the host device (element 10) and the time in the client devices (element 18) are synchronized with reference to a clock that can be shared (e.g., UTC).], wherein the play time stamp (PT) contains information on a starting point and/or a time delay, said starting point and/or said time delay determining an individual time latency for each one of the at least one client device (C1, C2) relating to a system time (ST) shared by participating devices [para.0047: Discloses an echo request generation unit (element 112) that generates an echo request to the client device (element 18) connected to the host. A transmitter unit (element 110) transmits the echo request to the client device (element 18), and a response acquisition unit (element 88) receives an echo response from the client device (element 18). A control unit (element 120) refers to the time of transmission of the echo request and the time of reception of the echo response so as to derive a propagation delay time between the host and the client device (element 18). The control unit (element 120) determines the propagation delay time between the host and the client device (element 18) experiencing the worst circuit condition as the maximum propagation delay time, by using ping.]; and
transmit the invitation (I) and the play time stamp (PT) to the at least one client device (C1, C2) [para.0026: Discloses host device transmitting invitation message to client device (element 18); and para.0028: Discloses the client device (element 18) receiving the invitation message; and para.0051: Discloses the client device (element 18) receives the playback instruction that contains the playback start time (play time stamp).];
the server device (S) [FIG.1: Discloses a network server (element 20).] being configured to:
generate the system time (ST) [FIG(s).4 & para.0037: Discloses generated time from the universal time coordinated (UTC) and shared with the client’s device (element 18) clock information acquisition unit (element 46) and the host’s device clock information acquisition unit (element 84).]; and
distribute the system time (ST) to the at least one client device (C1, C2) and the host device (H) [FIG(s).4 & para.0037: Discloses UTC time information distributed to the client device (element 18) and the host device (element 10).]; and
the at least one client device (C1, C2) [FIG.1: Discloses a client device (element 18).] being configured to:
receive the invitation (I) [para.0028: Discloses the client device (element 18) receiving the invitation message.] and the play time stamp (PT) [para.0051: Discloses the client device (element 18) receives the playback instruction that contains the playback start time (play time stamp).] from the host device (H) directly or via the server device (S) [para.0028: Discloses the network server (element 20) identifies the network ID of the information processing device (client device 18) of the guest user by referring to the user ID of the guest user (S20). The server 20 forwards the invitation message to the address associated with the network ID (S22).];
receive the system time (ST) from the server device (S) [para.0037: Discloses the client device (element 18) receives the time information from NTP.]; and
play the multi-media content synchronously with the host device (H) [para.0023: Discloses the host device (element 10) and the client devices (element 18) operates as an information processing device that plays back content data
(e.g., movie) in synchronization.] when the play time stamp (PT) matches to the system time (ST) [para.0037: Discloses time synchronization may be established in the devices with reference to the local clock information (matching) in one of the client devices (element 18) and the host device (element 10); and para.0050: Discloses the playback instruction generation unit (element 124) generates a playback instruction that contains playback start time and playback start frame information. The time in the host device (element 10) and the time in the client devices (element 18) are synchronized with reference (matching) to a clock that can be shared (e.g., UTC). The playback start time is represented using the shared clock.];
wherein the at least one client device (C1, C2) is further configured to:
continuously synchronize the play time stamp (PT) of the multi-media content with the host device (H) directly or via the server device (S) by modifying the play time stamp (PT) with respect to the system time (ST) in response to a control command from the host device (H) and/or any client device [para.0084: Discloses the program is distributed real-time that includes TS packets so as to detect offset information on the downloaded content data. Therefore, the transmitter unit in the client device (element 18) transmits a download request to the terminal that stores the content data. The download request continues to be transmitted until the content data acquisition unit (element 42) acquires the entirety of the data file, i.e., the data identified by the first PTS through the last PTS included in the index file (continuous synchronize). The above process is similarly performed in the host device 10.]; and
		Kkunigita does not explicitly discloses affect the playback of the multi-media content at the host device and/or at another client device (C1, C2) of the at least one client device (C1, C2). However, in analogous art, Yastrebenetsky discloses [FIG.8 & para.0042] a guest device (client device) may provide control requests (affect the playback), such as playback instructions, directly to the host media player (affect the playback of the multi-media content at the host device). The host media player may adjust playback of the media item based on the received control request from the guest device (client device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Kkunigita to provide the capability of the client device to affect the playback of the multi-media content at the host device as taught by Yastrebenetsky in order to yield predictable result such as a client device affecting playback at the host device, thus giving client device a convenient and flexibility ability to perform trick plays such as fast forwarding and rewinding  [para.0042].
The combined teachings of Kkunigita and Yastrebenetsky do not explicitly discloses the invite information identifying at least a file format and/or a file structure of the multi-media content; and wherein the invitation (I) and the play time stamp (PT) are transmitted together at the same time (emphasis added to distinguish the elements not taught by the combination); However, in analogous art, Hou in paragraph 0082 discloses user can invite others to watch a current or future program, the invitation may include program time. The invitation may include preexisting invitation template text and dynamic text identifying the program and channel the user is watching, such as "I am watching 'Cats having dinner' on Channel 302. Please watch along with me" or "I will be watching 'Cats having dinner' on Channel 302 on Friday, December 26. Please watch along with me" (the underlined text indicates the dynamic text). The dynamic text may be determined by detecting what program the user is watching and determining which channel it is on. The dynamic text may then be inserted into the invitation (a file structure of the multi-media content). The invitation may be sent in real time (transmitted together at the same time). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Kkunigita and Yastrebenetsky to provide invite information having identifying at least a file format and/or a file structure of the multi-media content as taught by Hou in order to yield predictable result of providing users with convenient and efficient means of finding program content for viewing together with friends at remote locations [para.0004].

Regarding Claim 2, the combined teachings of Kkunigita, Yastrebenetsky and Hou discloses the system according to claim 1, and Kkunigita further discloses wherein the host device (H) is further configured to transmit the play time stamp (PT) to the at least one client device (C1, C2) directly and/or via the server device (S) [FIG.5 & para.0050: Discloses host device (element 10) includes a control unit (element 120) comprising a playback instruction generation unit (element 124) which generates instructions that include playback start time; and para.0050: Discloses a notification unit (element 106) communicates the generated playback instruction to the client devices 18.].

Regarding Claim 3, the combined teachings of Kkunigita, Yastrebenetsky and Hou discloses the system according to claim 1, and Kkunigita further discloses wherein the host device (H) is further configured to transmit the invitation (I) to the at least one client device (C1, C2) directly and/or via the server device (S) [para.0027: Discloses the host device (element 10) maintains the user IDs of a plurality of other users and selects a guest user to be invited to the chat room (S16) and transmits the user ID of the guest user and the invitation message to the network server 20 (S18) (via the server device (S).].

Regarding Claim 4, the combined teachings of Kkunigita, Yastrebenetsky and Hou discloses the system according to claim 1, and Kkunigita further discloses wherein the host device (H) is further configured to transmit a time of the host device (H) to the server device (S) [FIG.5 & para.0050: Discloses host device (element 10) includes a control unit (element 120) comprising a playback instruction generation unit (element 124) which generates instructions that include playback start time; and para.0050: Discloses a notification unit (element 106) communicates the generated playback instruction to the client devices 18; and para.0023: Discloses the function of the host device (element 10) may be embodied in a management server (not shown) connected to the network Server.]; and wherein the server device (S) is configured to generate the system time (ST) on the basis of the time of the host device (H) [para.0050: Discloses the playback instruction generation unit 124 sets the playback start time by allowing for the maximum propagation delay time occurring between the host device (element 10) and the client devices (element 18) and the decoding time required in the client devices (element 18). The notification unit 106 communicates the generated playback instruction (playback start time) to the client devices (element 18) via the transmitter unit (element 110).].

Regarding Claim 5, the combined teachings of Kkunigita, Yastrebenetsky and Hou discloses the system according to claim 1, and Kkunigita further discloses wherein the server device (S) is configured to transmit the system time (ST) to the host device (H) [FIG(s).4 & para.0037: Discloses UTC time information (from server)  distributed  to the host device (element 10).]; and wherein the host device (H) is configured to, upon receipt of the system time (ST), generate the play time stamp (PT) on the basis of the system time (ST) [para.0050: Discloses the playback start time initiated at the host device (element 10) is represented using the shared clock (e.g. UTC from server). The playback instruction generation unit (element 124 – at the host device) sets the playback start time and the notification unit (element 106) communicates the generated playback instruction to the client devices (element 18) via the transmitter unit (element 110).].

Regarding Claim 9, the combined teachings of Kkunigita, Yastrebenetsky and Hou discloses the system according to claim 1, and Kkunigita further discloses wherein the play time stamp (PT) contains information on a start or a change of playback and/or the time delay with respect to a time at the host device (H) and/or relating to the system time (ST) shared by the participating devices [para.0034: Discloses a suspension instruction generation unit (element 126), a fast forward instruction (change) generation unit (element 128), a rewind instruction generation unit (element 130), and a last frame information derivation unit (element 132); and para.0080: Discloses the last frame information derivation unit (element 132) of the host device (element 10) according to the embodiment may derive the last frame that can be played back in synchronization by referring to the download status in the information processing devices.].

Regarding Claim 10, the combined teachings of Kkunigita, Yastrebenetsky and Hou discloses the system according to claim 6, and Kkunigita further discloses wherein the at least one client device (C1, C2) is configured to continuously synchronize the play time stamp (PT) of the multi-media content with the host device (H) and/or via the server device, in accordance with the predetermined information and/or in accordance with a specific time stamp (PT) [para.0084: Discloses the program is distributed real-time that includes TS packets so as to detect offset information on the downloaded content data. Therefore, the transmitter unit in the client device (element 18) transmits a download request to the terminal that stores the content data. The download request continues to be transmitted until the content data acquisition unit (element 42) acquires the entirety of the data file, i.e., the data identified by the first PTS through the last PTS included in the index file (continuous synchronize). The above process is similarly performed in the host device 10.]. 

Regarding Claim 11, the combined teachings of Kkunigita, Yastrebenetsky and Hou discloses the system according to claim 1, and Kkunigita further discloses wherein the at least one client device (C1, C2) is configured to adjust a time latency with respect to the system time (ST) of the server device (S) and/or the host device, via continuous synchronization and/or via sending a ping signal [para.0047: Discloses deriving a propagation delay time (time latency) between the host and the client device (element 18). The control unit 120 determines the propagation delay time between the host and the client device 18 experiencing the worst circuit condition as the maximum.].

Regarding Claim 12, the combined teachings of Kkunigita, Yastrebenetsky and Hou discloses the system according to claim 1, and Kkunigita further discloses wherein the server device (S) is configured to send a ping signal to the at least one client device (C1, C2) and/or the host device, wherein the server device (S) is further configured to adjust the system time (ST) in accordance with a time latency between the at least one client device (C1, C2), the host device (H) and the server device [para.0047: Discloses the control unit 120 uses, for example, ping in the TCP/IP network to determine a round trip time between the host and the client device (element 18) so as to have the knowledge of the circuit condition between the host device (element 10) and the client device (element 18); and para.0075: Discloses using ping to determine a round trip time between the host (element 10) and the client device (element 18) so as to have the knowledge of the circuit condition between the host device (element 10) and the client device (element 18).].

Regarding Claim 16, Kkunigita discloses a method for real-time playback synchronization of multimedia content [para.0023: Discloses the host device (element 10), as well as the client devices (element 18), operates as an information processing device that plays back content data (e.g., movie) in synchronization.], wherein the real-time playback synchronization is performed commonly for a host device (H) and at least one client device (C1, C2) directly or via a server device (S) [para.0021: Discloses the content distribution server (element 16) is run by, for example, a video distribution company and provides content data to the host device (element 10) and the client devices (element 18 - plurality of client devices); and para.0022: Discloses the network server (element 20) allows the host device (element 10) to play back content data (e.g., movie), establishing synchronization between a plurality of information processing devices including the host device (element 10) itself, thus performed commonly.]; wherein the real-time playback synchronization comprises the steps of:
At the host device (H) [FIG.1 & para.0019: Discloses a host device (element 10).]:
generating an invitation (I) [para.0026: Discloses the host user of the host device (element 10) designates a user to be invited and transmits an invitation message (a generated invitation).] the invitation comprising information identifying the multi-media content for playback [para.0030: Discloses the host device (element 10) transmits to the content distribution server (element 16) information identifying the content data (identifying the multi-media content for playback).];
generating a play time stamp (PT) defining a playback time of the multi-media content in accordance with playback of multi-media content by the host device [para.0050: Discloses a playback instruction generation unit (element 124) generates a playback instruction that contains playback start time (play time stamp) and playback start frame information, the time in the host device (element 10) and the time in the client devices (element 18) are synchronized with reference to a clock that can be shared (e.g., UTC).], wherein the play time stamp (PT) contains information on a starting point and/or a time delay, said starting point and/or said time delay determining an individual time latency for each one of the at least one client device (C1, C2) relating to a system time (ST) shared by participating devices [para.0047: Discloses an echo request generation unit (element 112) that generates an echo request to the client device (element 18) connected to the host. A transmitter unit (element 110) transmits the echo request to the client device (element 18), and a response acquisition unit (element 88) receives an echo response from the client device (element 18). A control unit (element 120) refers to the time of transmission of the echo request and the time of reception of the echo response so as to derive a propagation delay time between the host and the client device (element 18). The control unit (element 120) determines the propagation delay time between the host and the client device (element 18) experiencing the worst circuit condition as the maximum propagation delay time, by using ping.]; and
transmitting the invitation (I) and the play time stamp (PT) to the at least one client device (C1, C2) [para.0026: Discloses host device transmitting invitation message to client device (element 18); and para.0028: Discloses the client device (element 18) receiving the invitation message; and para.0051: Discloses the client device (element 18) receives the playback instruction that contains the playback start time (play time stamp).];
at the server device (S) [FIG.1: Discloses a network server (element 20).]:
generating the system time (ST) [FIG(s).4 & para.0037: Discloses generated time from the universal time coordinated (UTC) and shared with the client’s device (element 18) clock information acquisition unit (element 46) and the host’s device clock information acquisition unit (element 84).]; and
distributing the system time (ST) to the at least one client device (C1, C2) and/or the host device (H) [FIG(s).4 & para.0037: Discloses UTC time information distributed to the client device (element 18) and the host device (element 10).]; 
at the at least one client device (C1, C2) [FIG.1: Discloses a client device (element 18).]:
receiving the invitation (I) [para.0028: Discloses the client device (element 18) receiving the invitation message.] and the play time stamp (PT) [para.0051: Discloses the client device (element 18) receives the playback instruction that contains the playback start time (play time stamp).] from the host device (H) directly or via the server device (S) [para.0028: Discloses the network server (element 20) identifies the network ID of the information processing device (client device 18) of the guest user by referring to the user ID of the guest user (S20). The server 20 forwards the invitation message to the address associated with the network ID (S22).];
receiving the system time (ST) from the server device (S) [para.0037: Discloses the client device (element 18) receives the time information from NTP.]; 
playing the multi-media content synchronously with the host device (H) [para.0023: Discloses the host device (element 10) and the client devices (element 18) operates as an information processing device that plays back content data (e.g., movie) in synchronization.] when the play time stamp (PT) matches to the system time (ST) [para.0037: Discloses time synchronization may be established in the devices with reference to the local clock information (matching) in one of the client devices (element 18) and the host device (element 10); and para.0050: Discloses the playback instruction generation unit (element 124) generates a playback instruction that contains playback start time and playback start frame information. The time in the host device (element 10) and the time in the client devices (element 18) are synchronized with reference (matching) to a clock that can be shared (e.g., UTC). The playback start time is represented using the shared clock.]; and
continuously synchronize the play time stamp (PT) of the multi-media content with the host device (H) directly or via the server device (S) by modifying the play time stamp (PT) with respect to the system time (ST) in response to a control command from the host device (H) and/or any client device [para.0084: Discloses the program is distributed real-time that includes TS packets so as to detect offset information on the downloaded content data. Therefore, the transmitter unit in the client device (element 18) transmits a download request to the terminal that stores the content data. The download request continues to be transmitted until the content data acquisition unit (element 42) acquires the entirety of the data file, i.e., the data identified by the first PTS through the last PTS included in the index file (continuous synchronize). The above process is similarly performed in the host device 10.]; and
Kkunigita does not explicitly discloses affect the playback of the multi-media content at the host device and/or at another client device (C1, C2) of the at least one client device (C1, C2). However, in analogous art, Yastrebenetsky discloses [FIG.8 & para.0042] a guest device (client device) may provide control requests (affect the playback), such as playback instructions, directly to the host media player (affect the playback of the multi-media content at the host device). The host media player may adjust playback of the media item based on the received control request from the guest device (client device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Kkunigita to provide the capability of the client device to affect the playback of the multi-media content at the host device as taught by Yastrebenetsky in order to yield predictable result such as a client device affecting playback at the host device, thus giving client device a convenient and flexibility ability to perform trick plays such as fast forwarding and rewinding  [para.0042].
The combined teachings of Kkunigita and Yastrebenetsky do not explicitly discloses the invite information identifying at least a file format and/or a file structure of the multi-media content; and wherein the invitation (I) and the play time stamp (PT) are transmitted together at the same time (emphasis added to distinguish the elements not taught by the combination); However, in analogous art, Hou in paragraph 0082 discloses user can invite others to watch a current or future program, the invitation may include program time. The invitation may include preexisting invitation template text and dynamic text identifying the program and channel the user is watching, such as "I am watching 'Cats having dinner' on Channel 302. Please watch along with me" or "I will be watching 'Cats having dinner' on Channel 302 on Friday, December 26. Please watch along with me" (the underlined text indicates the dynamic text). The dynamic text may be determined by detecting what program the user is watching and determining which channel it is on. The dynamic text may then be inserted into the invitation (a file structure of the multi-media content). The invitation may be sent in real time (transmitted together at the same time). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Kkunigita and Yastrebenetsky to provide invite information having identifying at least a file format and/or a file structure of the multi-media content as taught by Hou in order to yield predictable result of providing users with convenient and efficient means of finding program content for viewing together with friends at remote locations [para.0004].

Regarding Claim 17, Kkunigita discloses a computer program for real time synchronization of multi-media content, wherein the real-time playback synchronization is performed commonly for a host device (H) and at least one client device (C1, C2) directly or via a server device (S), said computer program, when executed on the host device (H), the at least one client device (C1, C2), and the server device (S) [FIG.1 & para.0019: Discloses an information processing system that comprises a host device (element 10), a content distribution server (element 16), and client devices (element 18), and a network server (element 20 – a server device); and para.0023: Discloses the host device 10, as well as the client devices 18, operates as an information processing device that plays back content data (e.g., movie) in synchronization.], performing the steps of:
at the host device (H) [FIG.1 & para.0019: Discloses a host device (element 10).]: 
generating an invitation (I) [para.0026: Discloses the host user of the host device (element 10) designates a user to be invited and transmits an invitation message (a generated invitation).] the invitation comprising information identifying the multi-media content for playback [para.0030: Discloses the host device (element 10) transmits to the content distribution server (element 16) information identifying the content data (identifying the multi-media content for playback).];
generating a play time stamp (PT) defining a playback time of the multi-media content in accordance with playback of multi-media content by the host device [para.0050: Discloses a playback instruction generation unit (element 124) generates a playback instruction that contains playback start time (play time stamp) and playback start frame information, the time in the host device (element 10) and the time in the client devices (element 18) are synchronized with reference to a clock that can be shared (e.g., UTC).], wherein the play time stamp (PT) contains information on a starting point and/or a time delay, said starting point and/or said time delay determining an individual time latency for each one of the at least one client device (C1, C2) relating to a system time (ST) shared by participating devices [para.0047: Discloses an echo request generation unit (element 112) that generates an echo request to the client device (element 18) connected to the host. A transmitter unit (element 110) transmits the echo request to the client device (element 18), and a response acquisition unit (element 88) receives an echo response from the client device (element 18). A control unit (element 120) refers to the time of transmission of the echo request and the time of reception of the echo response so as to derive a propagation delay time between the host and the client device (element 18). The control unit (element 120) determines the propagation delay time between the host and the client device (element 18) experiencing the worst circuit condition as the maximum propagation delay time, by using ping.]; and
transmitting the invitation (I) and the play time stamp (PT) to the at least one client device (C1, C2) [para.0026: Discloses host device transmitting invitation message to client device (element 18); and para.0028: Discloses the client device (element 18) receiving the invitation message; and para.0051: Discloses the client device (element 18) receives the playback instruction that contains the playback start time (play time stamp).];
at the server device (S) [FIG.1: Discloses a network server (element 20).]:
generating the system time (ST) [FIG(s).4 & para.0037: Discloses generated time from the universal time coordinated (UTC) and shared with the client’s device (element 18) clock information acquisition unit (element 46) and the host’s device clock information acquisition unit (element 84).]; and
distributing the system time (ST) to the at least one client device (C1, C2) and/or the host device (H) [FIG(s).4 & para.0037: Discloses UTC time information distributed to the client device (element 18) and the host device (element 10).];
at the at least one client device (C1, C2) [FIG.1: Discloses a client device (element 18).]:
receiving the invitation (I) [para.0028: Discloses the client device (element 18) receiving the invitation message.] and the play time stamp (PT) [para.0051: Discloses the client device (element 18) receives the playback instruction that contains the playback start time (play time stamp).] from the host device (H) directly or via the server device (S) [para.0028: Discloses the network server (element 20) identifies the network ID of the information processing device (client device 18) of the guest user by referring to the user ID of the guest user (S20). The server 20 forwards the invitation message to the address associated with the network ID (S22).];
receiving the system time (ST) from the server device (S) [para.0037: Discloses the client device (element 18) receives the time information from NTP.]; 
playing the multi-media content synchronously with the host device (H) [para.0023: Discloses the host device (element 10) and the client devices (element 18) operates as an information processing device that plays back content data (e.g., movie) in synchronization.] when the play time stamp (PT) matches to the system time (ST) [para.0037: Discloses time synchronization may be established in the devices with reference to the local clock information (matching) in one of the client devices (element 18) and the host device (element 10); and para.0050: Discloses the playback instruction generation unit (element 124) generates a playback instruction that contains playback start time and playback start frame information. The time in the host device (element 10) and the time in the client devices (element 18) are synchronized with reference (matching) to a clock that can be shared (e.g., UTC). The playback start time is represented using the shared clock.]; and
continuously synchronize the play time stamp (PT) of the multi-media content with the host device (H) directly or via the server device (S) by modifying the play time stamp (PT) with respect to the system time (ST) in response to a control command from the host device (H) and/or any client device [para.0084: Discloses the program is distributed real-time that includes TS packets so as to detect offset information on the downloaded content data. Therefore, the transmitter unit in the client device (element 18) transmits a download request to the terminal that stores the content data. The download request continues to be transmitted until the content data acquisition unit (element 42) acquires the entirety of the data file, i.e., the data identified by the first PTS through the last PTS included in the index file (continuous synchronize). The above process is similarly performed in the host device 10.]; and
Kkunigita does not explicitly discloses affect the playback of the multi-media content at the host device and/or at another client device (C1, C2) of the at least one client device (C1, C2). However, in analogous art, Yastrebenetsky discloses [FIG.8 & para.0042] a guest device (client device) may provide control requests (affect the playback), such as playback instructions, directly to the host media player (affect the playback of the multi-media content at the host device). The host media player may adjust playback of the media item based on the received control request from the guest device (client device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Kkunigita to provide the capability of the client device to affect the playback of the multi-media content at the host device as taught by Yastrebenetsky in order to yield predictable result such as a client device affecting playback at the host device, thus giving client device a convenient and flexibility ability to perform trick plays such as fast forwarding and rewinding  [para.0042].
The combined teachings of Kkunigita and Yastrebenetsky do not explicitly discloses the invite information identifying at least a file format and/or a file structure of the multi-media content; and wherein the invitation (I) and the play time stamp (PT) are transmitted together at the same time (emphasis added to distinguish the elements not taught by the combination); However, in analogous art, Hou in paragraph 0082 discloses user can invite others to watch a current or future program, the invitation may include program time. The invitation may include preexisting invitation template text and dynamic text identifying the program and channel the user is watching, such as "I am watching 'Cats having dinner' on Channel 302. Please watch along with me" or "I will be watching 'Cats having dinner' on Channel 302 on Friday, December 26. Please watch along with me" (the underlined text indicates the dynamic text). The dynamic text may be determined by detecting what program the user is watching and determining which channel it is on. The dynamic text may then be inserted into the invitation (a file structure of the multi-media content). The invitation may be sent in real time (transmitted together at the same time). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Kkunigita and Yastrebenetsky to provide invite information having identifying at least a file format and/or a file structure of the multi-media content as taught by Hou in order to yield predictable result of providing users with convenient and efficient means of finding program content for viewing together with friends at remote locations [para.0004].

Regarding Claim 18, the combined teachings of Kkunigita, Yastrebenetsky and Hou discloses the system according to claim 1, and Yastrebenetsky further discloses wherein the at least one client device (C1, C2) is configured to affect the playback of the multi-media content by fastening the playback, pausing the playback, stopping the playback, or moving to any place in a playback timeline [FIG.8 & para.0042: Discloses the guest device may provide control requests, such as playback instructions, directly to the host media player. The guest device may issue volume adjustment commands, track forward (fastening the playback) or track backward commands, or commands selecting additional media items. At 820, the host media player may adjust playback of the media item based on a received control request. For example, based on receiving the track forward (fastening the playback) command, the host media player advances playback a predetermined number of frames.]. This claim is rejected on the same grounds as claim 1.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kkunigita et al., Pub No US 2011/0196918 (hereafter Kkunigita) in view of Yastrebenetsky et al., Pub No US 2017/0019394 (hereafter Yastrebenetsky) and further in view of Hou et al., Pub No US 2018/0014077 (hereafter Hou) and further in view of Lindgren et al., Pub No US 2018/0359508 (hereafter Lindgren).

Regarding Claim 6, the combined teachings of Kkunigita, Yastrebenetsky and Hou discloses the system according to claim 1, and the combination does not explicitly disclose wherein the information identifying the multi-media content comprises predetermined information on data packages of the multi-media content in least one consecutive time interval and/or meta-data of the multi-media content. However, in analogous art, Lindgren discloses [para.0009] providing a common master-client shared time reference Tref and at the central master node: determining a mean intermediate arrival time for received packets of the first type, determining respective first play out time information for the packets of the first type based on the mean intermediate arrival time and the time reference Tref , time stamping the packets of the first type with the respective first playout time information, and distributing the media stream to the multiple of client devices. By providing playout time information at the central master node, an exact time to display the TV/video/audio stream can be indicated to all client devices. Paragraph 0034 discloses this process may be continuously performed or performed within predetermined time intervals. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Kkunigita, Yastrebenetsky and Hou to provide invite information having identifying at least a file format and/or a file structure of the multi-media content as taught by Lindgren in order to yield predictable result of providing advantageous in obtaining perceived synchronization of media streams by providing a method that allows media streams, such as TV/video/audio streams, distributed over a best effort IP network to be displayed simultaneously at multiple client devices, and which method is applicable for packet based distribution in best effort systems (Lindgren: para.0008).

Regarding Claim 7, the combined teachings of Kkunigita, Hou, Yastrebenetsky and Lindgren discloses the system according to claim 6, and Lindgren further discloses wherein the predetermined information on data packages comprise a package bit size and/or a package interval [para.0034: Discloses encoded media content is sent as a packet. Each packet will typically have different size but the packets may also represent different types of packets with some header or trailer portion identifying the type.]. This claim is rejected on the same grounds as claim 6.

Regarding Claim 8, the combined teachings of Kkunigita, Hou, Yastrebenetsky and Lindgren discloses the system according to claim 6, and Lindgren further discloses wherein the at least one client device (C1, C2) is configured to gain access to the multimedia content in accordance with the predetermined information and/or the metadata of the multi-media content [para.0038: Discloses when the video packet with the time stamp arrives at a time before the predetermined playout time, the client device waits until the predetermined playout time is reached before playing the corresponding video content.]. This claim is rejected on the same grounds as claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kunigita et al., (US 2015/0128195 A1) – Discloses simultaneously with a game start, the video distribution devices generate the distribution videos with the timing information and start transmission of the distribution videos to the distribution relay server [para.0067].
Schuler et al., (US 2009/0160731 A1) – Discloses the master display device 120 and the slave display device (130, 140, and 150) are synchronized with one another through short range communication methods [para.0023].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426